Exhibit 10.3

DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
MONEYGRAM INTERNATIONAL, INC.

AS AMENDED AND RESTATED ON APRIL 12, 2010
BUT EFFECTIVE APRIL 1, 2010



1.   ESTABLISHMENT OF PLAN.

On June 30, 2004, Viad Corp, a Delaware corporation, distributed to its
stockholders (the Spin-Off) one share of common stock, $0.01 par value, of its
wholly-owned subsidiary (MoneyGram International, Inc.) which has since owned
and operated its financial services business (MoneyGram International, Inc.
Common Stock) for each outstanding share of common stock of Viad Corp. Effective
June 30, 2004, this unfunded plan of voluntary deferred compensation known as
the “Deferred Compensation Plan for Directors of MoneyGram International, Inc.”
(Plan) was established by MoneyGram International, Inc. in recognition of the
valuable services provided to it by the individuals who serve as members of its
Board of Directors. All references herein to the “Corporation” mean MoneyGram
International, Inc. All Directors of the Corporation, except Directors receiving
a regular salary as an employee of the Corporation or one of its subsidiaries,
were eligible to participate in this Plan. Directors were permitted to elect to
defer under this Plan any retainer or meeting attendance fee otherwise payable
to him or her (Compensation) by the Corporation or by domestic subsidiaries of
this Corporation (subsidiaries). Travelers Express Company, Inc., which, upon
consummation of the Spin-Off became a wholly owned subsidiary of MoneyGram
International, Inc., assumed and became solely responsible for all liabilities
under the Deferred Compensation Plan for Directors of Viad. By action of the
Board taken on December 17, 2004, deferrals made for years beginning on or after
January 1, 2005 were permanently discontinued under this Plan and were instead
continued under the 2005 Deferred Compensation Plan for Directors of MoneyGram
International, Inc., the terms of which were intended to comply with the
deferred compensation provisions under Section 409A of the Internal Revenue Code
(the “Code”). Effective April 1, 2010, the value of the stock units credited to
each Director’s account shall be converted to the cash value of such stock units
based on the per share closing price of the Common Stock on the New York Stock
Exchange on April 1, 2010 as reported in the consolidated transaction reporting
system. Thereafter, such accounts shall be increased (or decreased) for
earnings, gains or losses based on one or more investment options in which such
accounts are deemed invested in accordance with this Section 3 of the Plan.



2.   EFFECTIVE DATE.

This Plan became effective on June 30, 2004.



    3.

1





CREDITS TO ACCOUNTS.

Prior to April 1, 2010, Compensation deferred hereunder pursuant to a deferral
election was credited to such Director’s account in the form of cash, in the
form of stock units, or in a combination of cash and stock units pursuant to the
percentage of the form of deferral specified by the Director in the deferral
election. Effective April 1, 2010, the value of the stock units credited to each
Director’s account shall be converted to the cash value of such stock units
based on the per share closing price of the Common Stock on the New York Stock
Exchange on April 1, 2010 as reported in the consolidated transaction reporting
system. Thereafter, such accounts shall be increased (or decreased) for
earnings, gains or losses based on one or more investment options in which such
accounts are deemed invested in accordance with this Section 3 of the Plan.

Each plan period shall commence on January 1 and end on December 31 (a Plan
Period). Each quarterly valuation date shall be the last business day of each
calendar quarter of the Plan Period (a Valuation Date). Notional earnings,
gains, or losses on the unpaid balance of the accounts, if any, will be credited
as soon as administratively practicable following each quarterly Valuation Date
based upon one or more alternative investment options in which the accounts may
be deemed invested by the Human Resources and Nominating Committee (the
Committee). After distribution of an account commences pursuant to Section 5,
earnings, gains, or losses shall accrue on the unpaid balance thereof in the
same manner until the entire balance of the account has been paid. The Committee
may designate from time to time one or more alternative investment options in
which the accounts may be deemed invested. Such deemed investment options may
include any investment which the Committee deems appropriate, including, but not
limited to, fixed interest credits, notional mutual fund(s), an investment index
or no investment adjustment at all.



4.   ACCOUNTING.

No fund or escrow deposit shall be established by any deferred Compensation
payable pursuant to this Plan, and the obligation to pay deferred Compensation
hereunder shall be a general unsecured obligation of the Corporation, payable
out of its general account, and deferred Compensation shall accrue to the
general account of the Corporation. However, the Controller of the Corporation
shall maintain an account and properly credit Compensation to each such account,
and keep a record of all sums which each participating Director has elected to
have paid as deferred Compensation and earnings, gains, or losses accrued
thereon.



5.   PAYMENT FROM DIRECTORS’ ACCOUNTS.

A. After a Director ceases to be a director of the Corporation, the aggregate
amount of deferred compensation credited to a Director’s account, together with
earnings, gains, or losses accrued thereon, shall be paid in a lump sum or, if
the Director elects, in substantially equal quarterly, semi-annual, or annual
installments over a period of years, not greater than ten (10), specified by the
Director. Furthermore, with respect to each Director who is also a non-employee
Director of Viad Corp, a participant shall not be considered, for purposes of
the Plan, to have ceased to be a Director of the Corporation unless he or she is
neither a Director of the Corporation nor a Director of Viad Corp. Such election
must be made by written notice delivered to the Secretary of the Corporation
prior to December 31 of the year preceding the year in which, and at least six
months prior to the date on which, the Director ceases to be a director. The
first installment (or the lump sum payment) shall be made promptly following the
date on which the Director ceases to be a Director of the Corporation, and any
subsequent installments shall be paid promptly at the beginning of each
succeeding specified period until the entire amount credited to the Director’s
account shall have been paid. If the participating Director dies before
receiving the balance of his or her deferred compensation account, then payment
shall be made in a lump sum to any beneficiary or beneficiaries which may be
designated, as provided in paragraph B of this Section 6, or in the absence of
such designation, or, in the event that the beneficiary designated by such
Director shall have predeceased such Director, to such Director’s estate.

B. Each Director who elects to participate in this Plan may file with the
Secretary of the Corporation a notice in writing designating one or more
beneficiaries to whom payment shall be made in the event of such Director’s
death prior to receiving payment of any or all of the deferred Compensation
hereunder.

C. Notwithstanding the foregoing provisions of this Section 5, if a Director
incurs a separation from service (within the meaning of Section 409A of the
Code) from MoneyGram International, Inc. and has an account balance less than
the dollar limit prescribed under Section 402(g)(1)(B) of the Code, then the
Director’s entire account balance shall be distributed as soon as
administratively practicable after the Director incurs a separation from service
from MoneyGram International, Inc. The terms of this subsection C are intended
to comply with the limited cashout feature under Section 1.409A-3(j)(4)(v) of
the Treasury Regulations, and, therefore, for the purpose of determining the
grandfathered status of this Plan with respect to Section 409A of the Code,
pursuant to Section 1.409A-6(a)(4)(i)(E) of the Treasury Regulations, the
addition of this limited cashout feature by the 2010 Restatement is not intended
to be a material modification.



6.   CHANGE OF CONTROL.

For purposes of this Plan, a “Change of Control” shall mean any of the following
events:

(a) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a Person) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (1) the then outstanding shares of Common Stock of the
Corporation (the Outstanding Corporation Common Stock) or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of Directors (the Outstanding
Corporation Voting Securities); excluding, however the following: (A) any
acquisition directly from the Corporation or any entity controlled by the
Corporation other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Corporation or any entity controlled by the Corporation, (B) any
acquisition by the Corporation, or any entity controlled by the Corporation,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation or
(D) any acquisition pursuant to a transaction which complies with clauses (1),
(2) and (3) of Section 7(c); or

(b) A change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the Incumbent Board) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 7(b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
Corporate Transaction) excluding, however, such a Corporate Transaction pursuant
to which (1) all or substantially all of the individuals and entities who are
the beneficial owners, respectively, of the Outstanding Corporation Common Stock
and Outstanding Corporation Voting Securities immediately prior to such
Corporate Transaction (the Prior Shareholders) beneficially own, directly or
indirectly, more than 60% of, respectively, the outstanding             shares
of Common Stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of Directors, as the case
may be, of the Corporation or other entity resulting from such Corporate
Transaction (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation or any entity controlled by the Corporation, any
employee benefit plan (or related trust) of the Corporation or any entity
controlled by the Corporation or such corporation or other entity resulting from
such Corporate Transaction) will beneficially own, directly or indirectly, 20%
or more of, respectively, the outstanding shares of Common Stock of the
Corporation or other entity resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such Corporation
or other entity entitled to vote generally in the election of Directors except
to the extent that such ownership existed prior to the Corporate Transaction and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the Board of Directors of the Corporation resulting
from such Corporate Transaction; and further excluding any disposition of all or
substantially all of the assets of the Corporation pursuant to a spin-off,
split-up or similar transaction (a Spin-off) if, immediately following the
Spin-off, the Prior Shareholders beneficially own, directly or indirectly, more
than 80% of the outstanding shares of Common Stock and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of both entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities; provided, that if another Corporate Transaction
involving the Corporation occurs in connection with or following a Spin-off,
such Corporate Transaction shall be analyzed separately for purposes of
determining whether a Change of Control has occurred;

(d) The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

If a Change of Control occurs, a lump sum cash payment shall be made to each
Director participating in the Plan of the aggregate current balance accrued to
the Director’s deferred compensation account on the date of the Change of
Control, notwithstanding any other provision herein. Any notice by a Director to
change or terminate his or her election to defer Compensation or before the date
of the Change of Control shall be effective as of the date of the Change of
Control, notwithstanding any other provision herein.



7.   NONALIENATION OF BENEFITS.

No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
alienate, sell, assign, pledge, encumber or charge the same shall be void. To
the extent permitted by law, no right or benefit hereunder shall in any manner
be attachable for or otherwise available to satisfy the debts, contracts,
liabilities or torts of the person entitled to such right or benefit.



8.   APPLICABLE LAW.

The Plan will be construed and enforced according to the laws of the State of
Delaware; provided that the obligations of the Corporation shall be subject to
any applicable law relating to the property interests of the survivors of a
deceased person and to any limitations on the power of the person to dispose of
his or her interest in the deferred Compensation.



    9.

2





AMENDMENT OR TERMINATION OF PLAN.

The Board of Directors of the Corporation may amend or terminate this Plan at
any time, provided, however, any amendment or termination of this Plan shall not
affect the rights of participating Directors or beneficiaries to payments, in
accordance with Section 5 or 6, of amounts accrued to the credit of such
Directors or beneficiaries at the time of such amendment or termination.

3